DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20, as amended, recites “applying a seed grind to a plant from a seed” (line 2). Applicant’s Specification as originally filed does not provide support for this limitation. The application provides support for application of the seed grind to a “seedling” but not the broader application to “a plant”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the Markush group “selected from the group consisting of sucrose, fructose [...] fruits, vegetables, OR compounds that form or release sugar […].”. This is a non-closed format which renders the scope of the claim indefinite as to the nexus between the listed components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (Chinese Patent Publication CN 102584383 A) in view of Dijkstra et al. (Animal, 2013).

	In regard to claims 17-19, Chu et al. disclose a fertilizer comprising:
urea (e.g. carbamide in the form of animal urine) [Page 1];
seed grind (e.g. colza meal, groundnut meal) in an amount of 26 wt.% comprising ground seed [Page 2, Paragraph 4];
20 wt. % of a source of bicarbonate (e.g. ammonium bicarbonate) [Page 2, Paragraph 4];
14 wt. % of a source of sugar (e.g. seaweed powder and additive comprising brown sugar) [Page 2, Paragraphs 4-5];
while the Chu reference is silent with respect the step of the seed grind increasing available seed components required for a seedling to grow to enhance the seedling growth, this represents an intended use limitation in the preamble and does not result in a structural difference between the claimed invention and Chu’s prior art product which is directed to a fertilizer composition capable of enhancing plant growth [Abstract].

.

Claims 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (Agronomy, 2020).

In regard to claim 20, Qiu et al. disclose a method for enhancing the early growth (e.g. seedlings, measured a week after full emergence) of plants [Page 7, Paragraph 2] comprising applying a seed grind to a seed [Pages 3-4] in an amount to enhancing growth of the seedling (e.g. increase seedling growth) [Abstract], wherein the seed grind is applied with the seed to soil [Page 11, Last Paragraph] in an amount of about 300 – 700 grams of the seed grind per kilogram of the seed (e.g. build up percentage of 30% and 70%) [Section 2.2]. The application of a seed grind to a plant necessarily follows application to a seed from which a plant is grown.

In regard to claims 21-22, Qui does not explicitly disclose wherein the seed grind comprises rice (claim 21) or is selected from cotton, rice, wheat, corn, and sugar beet (claim 22). However, Qiu describes how specialized see coating formulations […] utilized effectively for any given plant species and agronomic purpose [Page 2, Paragraph 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a rice (or cotton or wheat or corn or sugar beet) seed grind to the respective seed (e.g. rice or cotton or wheat or corn or sugar beet, 

Indication of Allowable Subject Matter
Claims 1-9 and 11-16 are indicated as allowable. 
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to a fertilizer comprising the claimed components and “ammonium bicarbonate”.

Response to Arguments
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment to the claim.

Applicant’s arguments, filed 03/11/2022, with respect to the claim rejections based on the Liu and Tong references have been fully considered and are persuasive. The declaration under 37 CFR 1.132 filed 03/11/2022 is sufficient to overcome these rejections because declarant describes ammonium bicarbonate decomposition at temperatures above 36°C and both Liu and Ton disclose steps of heating 

Applicant argues (Declaration, Paragraph 0022-0024) no sugar and ammonium bicarbonate in the Chu composition is present in the fertilizer after fermentation. This argument is not persuasive. The fermentation step follows a mixing (e.g. proportioning) step in which the source of bicarbonate, source of sugar, urea, and seed grind are combined prior to fermentation. Thus, this mixture makes obvious the claimed composition.

Applicant argues (Declaration, Paragraph 0025) Chu’s composition is 20% urea and does not meet the claimed urea weight percentage limitation. This argument is not persuasive. Chu discloses urea in the form of animal urine [Page 1] but does not explicitly describe urea in an amount of at least 10 wt.%. Animal urine is predominantly water and urea [Dijkstra, Pages 295-296]. Chu’s composition exhibits a nitrogen content of 25% [Page 2, Paragraph 9]. Chu’s composition is referred to as a carbamide (e.g. urea) fertilizer. The nitrogen/urea-containing component of the Chu reference is animal urine and one of skill would expect a urea level within the claimed range given Chu’s values and use of animal urine (urea source).

Applicant argues (Declaration, Paragraph 0028-0029, 0031) Qiu teaches coating the seed with other components and the method of the present invention does not apply a coating to seed but rather applied a seed grind to soil or hydroponic solution. This arguments is not persuasive. Applicant’s use of the transitional phrase “comprising” in the claim is inclusive or open-ended and does not exclude additional, unrecited elements or method steps [MPEP 2111.03]. Arguments that the claimed method does not apply seed grind as a coating to the seed and instead it is applied to soil or hydroponic solution 
[0018] Objectives of the invention and other objectives can be obtained by a method of 
enhancing the early growth of plants comprising applying a seed grind to a seed or 
seedling of a plant grown from the seed in an amount to enhance growth of the 
seedling […].

Applicant argues (Declaration, Paragraph 0030) Qiu teaches roasted soy beans (e.g. roasted seed grind). This argument is not persuasive. Qiu discloses soy flour. Soy flour is made from ground soybeans (e.g. soy seeds).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 28, 2022